Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of January 10, 2018 (this
“Amendment”), is entered into among SunCoke Energy, Inc., a Delaware corporation
(the “Borrower”) and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

A.    The Borrower, the Lenders and the Administrative Agent entered into that
certain Amended and Restated Credit Agreement, dated as of May 24, 2017 (as
amended or modified, the “Credit Agreement”).

B.    Pursuant to Section 2.24 of the Credit Agreement, the Borrower has
incurred an Incremental Term Loan in the original principal amount of
$45,000,000 as more particularly described in that certain Increased Facility
Activation Notice of even date herewith.

C.    The parties hereto have agreed to amend the Credit Agreement as necessary
to reflect the existence and terms of the Incremental Term Loan evidenced by
such Increased Facility Activation Notice, and such amendment is permitted to be
executed by the Administrative Agent and the Borrower in accordance with
Section 2.24(e) of the Credit Agreement.

D.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1.    Amendments to Credit Agreement.

(a)    The following new term is hereby added to Section 1.1 of the Credit
Agreement in proper alphabetical sequence to read as follows:

““Initial Incremental Term Loan” means the Incremental Term Loan implemented
pursuant to that certain Increased Facility Activation Notice, dated January 10,
2018.”

(b)    The following sentence is added to the end of Section 2.3 of the Credit
Agreement to read as follows:

“Furthermore, the Borrower shall repay the remaining outstanding principal
amount (if any) of each Incremental Term Loan on the Incremental Term Maturity
Date for such Incremental Term Loan.”

(c)    A new Section 2.8(c) is hereby added to the Credit Agreement to read as
follows:

“(c)    Notwithstanding anything to the contrary in Section 2.10, if, on or
prior to May 8, 2018, the Borrower prepays all or any portion of the Initial
Incremental Term Loan, then concurrently with such prepayment, the Borrower
shall pay to the Administrative Agent, for the ratable account of the Lenders
holding the Initial Incremental Term Loan, a fee equal to 1.00% of the principal
amount of the Initial Incremental Term Loan so prepaid.”



--------------------------------------------------------------------------------

(d)    The following new Section 6.16 is hereby added to the end of Section 6 of
the Credit Agreement to read as follows:

“6.16    Use of Proceeds of Initial Incremental Term Loan.

The proceeds of the Initial Incremental Term Loan shall be used solely (a) to
refinance the Senior Notes and pay fees, premiums, accrued interest, and other
transaction expenses in connection therewith and (b) to pay fees, expenses and
other transaction expenses incurred in connection with the funding of the
Initial Incremental Term Loan, the execution and delivery of the documents
related thereto and the transactions contemplated thereby.”

(e)    All appearances of the term “Incremental Term Loan Maturity Date”
appearing in the Credit Agreement are hereby replaced with the term “Incremental
Term Maturity Date”.

2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Administrative Agent of counterparts of this Amendment
executed by the Borrower and the Administrative Agent.

3.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

4.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     SUNCOKE ENERGY, INC.,     a Delaware corporation     By:   /s/ Fay
West     Name:   Fay West     Title:   Senior Vice President and Chief Financial
Officer

 

 

SUNCOKE ENERGY, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:   /s/ Erik M. Truette     Name:   Erik M. Truette     Title:   Vice
President

 

 

SUNCOKE ENERGY, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT